     Case 1:20-cv-00183 Document 1 Filed 01/22/20 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No.

UNITED STATES OF AMERICA,

               Plaintiff,

v.

2008 BMW 335I VIN ID NO. WBAWB73508P041037,

           Defendant.
_____________________________________________________________________

              VERIFIED COMPLAINT FOR FORFEITURE IN REM
_____________________________________________________________________

        The United States of America, by and through United States Attorney Jason R.

Dunn and Assistant United States Attorney Laura B. Hurd, pursuant to Supplemental

Rules for Admiralty, Maritime and Asset Forfeiture Claims G (2), states:

                              JURISDICTION AND VENUE

        1.     The United States of America (the “United States”) has commenced this

action pursuant to the civil forfeiture provisions of 21 U.S.C. § 881, seeking forfeiture of

defendant property based upon violation of 21 U.S.C. § 801 et seq. This Court has

jurisdiction under 28 U.S.C. §§ 1345 and 1355.

        2.     Venue is proper under 21 U.S.C. § 881(j) and 28 U.S.C. § 1395, as the

defendant property is located, and all acts described herein occurred, in the District of

Colorado.

                               DEFENDANT PROPERTY

        3.     Defendant property is more fully described as:

             a. 2008 BMW 335i VIN ID No. WBAWB73508P041037, seized from Estehice

                                             1
   Case 1:20-cv-00183 Document 1 Filed 01/22/20 USDC Colorado Page 2 of 5




Prieto Valles on July 28, 2019, in Summit County, Colorado, and currently in the custody

of the United States Marshals Service in Denver, Colorado.

                                    Underlying Investigation

       4.     On July 28, 2019, a Trooper with Colorado State Patrol (CSP) observed a

BMW sedan (“defendant 2008 BMW”) traveling eastbound on interstate 70 in Summit

County Colorado. The vehicle was traveling at approximately 70 miles per hour in a

posted 65 mile per hour speed zone.

       5.     Just before passing the CSP Trooper’s vehicle, the BMW drastically

decreased speed to approximately 56 miles per hour.

       6.     The CSP Trooper caught up with the BMW sedan and observed that rear

license plate had a license plate bracket that was covering a portion of the license plate.

       7.     The Trooper pulled over the BMW sedan for speeding and for the vehicle

plates not being clearly visible.

       8.     The Trooper made contact with the driver and sole occupant, who was

identified as Estehice Prieto-Valles, (Ms. Valles). Upon informing Ms. Valles that she was

speeding, Ms. Valles was apologetic and provided her driver’s license, registration, and

proof of insurance.

       9.     Ms. Valles stated that she was traveling home to Thornton, Colorado from

Las Vegas, Nevada. The CSP Trooper asked if Ms. Valles would accompany him to the

patrol vehicle while he completed the administrative functions related to the traffic stop.

Valles consented and sat in the front passenger seat.

       10.    During a discussion with the Trooper, Ms. Valles stated that she left Denver

for Las Vegas on Friday and spent the weekend in Las Vegas. She stated that she had



                                               2
   Case 1:20-cv-00183 Document 1 Filed 01/22/20 USDC Colorado Page 3 of 5




not been anywhere else.

       11.    The CSP Trooper asked Ms. Valles if there was anything illegal inside the

vehicle. Ms. Valles told the CSP Trooper that there was nothing illegal inside and gave

both verbal and written consent to search her vehicle.

       12.    The CSP Trooper deployed a certified K-9 to search defendant 2008 BMW.

The K-9 alerted to the odor of narcotics to the rear passenger side wheel well of the

vehicle.

       13.    After the positive K-9 alert, the trooper conducted a search of the vehicle.

Ms. Valles’ cell phone was located and the trooper saw the phone had numerous

incoming calls. One of the callers was a contact in her phone called, “la Sinaloa;” The

Sinaloa cartel is a drug trafficking organization operating in the United States.

       14.    On July 30, 2019, a state search warrant was obtained to search defendant

2008 BMW.

       15.    The CSP Trooper assisted the Drug Enforcement Administration (DEA) in

the search of the defendant vehicle and found two hidden compartments on each side of

the car in the rear seat panel.       There were seven plastic bags in each hidden

compartment, totaling 7,320 grams of crystal methamphetamine.

       16.    In conclusion, defendant 2008 BMW was used or intended to be used to

transport, or in any manner to facilitate the transportation, sale, receipt, possession, or

concealment of a controlled substance, in violation of 21 U.S.C. § 801, et seq, and is

therefore forfeitable to the United States pursuant to 21 U.S.C. § 881(a)(4).




                                             3
   Case 1:20-cv-00183 Document 1 Filed 01/22/20 USDC Colorado Page 4 of 5




                     VERIFICATION OF THOMAS SULLIVAN
                 SPECIAL AGENT, DRUG ENFORCEMENT AGENCY

       I, Special Agent, Thomas Sullivan, hereby state and aver under the pains and

penalties of perjury that I have read the foregoing Factual Basis for Forfeiture and that

the facts and information contained therein are true.


                                                ih~ ; ,Sullivan
                                                        rS4UA
                                                S~DEA
STATE OF COLORADO                 )
                                  ) ss
COUNTY OF DENVER                  )

                                                                -,ti
      The foregoing was acknowledged before me this g /                day of January 2020 by

Thomas Sullivan, Special Agent, Drug Enforcement Administration .




                                                No~
                                                My Commission Expires: J "'""' ' //,
                                                                                  7
                                                                                     -zoz_i.



                                                            JONATHAN OYFFRYN
                                                                 NOTARY PUBLIC
                                                               STATE OF COLORADO
                                                              NOTARY ID 2018402'4180
                                                        MY COMMISSION EXPIRES JUNE 11 , 2022




                                            4
   Case 1:20-cv-00183 Document 1 Filed 01/22/20 USDC Colorado Page 5 of 5




                              FIRST CLAIM FOR RELIEF

      17.    The Plaintiff repeats and incorporates by reference the paragraphs above.

      18.    By the foregoing and other acts, defendant 2008 BMW 335i constitutes a

vehicle used or intended to be used to transport, or in any manner to facilitate the

transportation, sale, receipt, possession, or concealment of a controlled substance, in

violation of 21 U.S.C. § 801, et seq. Therefore, defendant 2008 BMW 335i is forfeitable

to the United States pursuant to 21 U.S.C. § 881(a)(4).

      WHEREFORE, the United States prays for an entry of final order of forfeiture for

the defendant 2008 BMW 335i in favor if the United States, that the United States be

authorized to dispose of the defendant property in accordance with law, and that the Court

enter a finding of probably cause for the seizure of the defendant property and issue a

Certificate of Reasonable Cause pursuant to 28 U.S.C. ' 2465.

      DATED this 22nd day of January 2020.


                                                Respectfully submitted,

                                                JASON R. DUNN
                                                United States Attorney

                                           By: s/ Laura B. Hurd________
                                               Laura B. Hurd
                                               Assistant United States Attorney
                                               1801 California Street, Suite 1600
                                               Denver, Colorado 80202
                                               Telephone: (303) 454-0100
                                               Fax: (303) 454-0402
                                               E-mail: laura.hurd@usdoj.gov
                                               Attorney for Plaintiff




                                            5
